Exhibit 10.9
 
Mortgage, Security Agreement, Assignment of Leases and Rents
and Fixture Filing Statement
Dated as of May 3, 2011
From
[                                                              ]
(the “Company”)
To
Sun Life Assurance Company of Canada
(the “Mortgagee”)
 

         
 
      This instrument was
 
      prepared by and when recorded
 
      return to:
 
      Charles J. Kolin, Esq.
 
      Chapman and Cutler LLP
 
      111 West Monroe Street
 
      Chicago, Illinois 60603

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
 
           
Parties
        1  
 
           
Recitals
        1  
 
           
Granting Clauses
        3  
 
           
Section 1.
   Definitions     7  
 
           
Section 2.
  General Covenants and Warranties     9  
 
           
Section 2.1.
   Office for Notices     9  
Section 2.5.
  Utilities     9  
Section 2.8.
  Payment of Certain Taxes     9  
Section 2.9.
  Ownership of Mortgaged Property     9  
Section 2.10.
  Further Assurances     10  
Section 2.11.
  Payment of Principal and Interest     10  
Section 2.14.
  Maintenance of Mortgaged Property, Other Liens, Compliance with Laws, Etc.    
10  
Section 2.15.
  Insurance     11  
Section 2.16.
  Payment of Taxes and Other Charges     11  
Section 2.17.
  Limitation on Liens     13  
Section 2.18.
  Assignment; Obligations and Terms Respecting the Leases     13  
Section 2.19.
  Advances     16  
Section 2.20.
  Recording     16  
Section 2.21.
  After-Acquired Property     17  
Section 2.22.
  Environmental Indemnity     17  
Section 2.24.
  General Indemnity     17  
Section 2.25.
  No Forfeiture     18  
 
           
Section 3.
  Possession, Use and Release of Property     18  
 
           
Section 3.1.
  The Company’s Right of Possession     18  
Section 3.2.
  Eminent Domain     18  
 
           
Section 4.
  Application of Insurance and Certain Other Moneys Received by the Mortgagee  
  19  
Section 4.1.
  Casualty and Condemnation; Insurance Proceeds and Awards     19  
Section 4.2.
  Title Insurance     19  
Section 4.3.
  Application If Event of Default Exists     19  

 



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
Section 5.
  Defaults and Remedies Therefor     19  
 
           
Section 5.1.
  Events of Default     19  
Section 5.2.
  Remedies     19  
Section 5.3.
  Application of Proceeds     21  
Section 5.4.
  Waiver of Extension, Appraisement and Stay Laws     22  
Section 5.5.
  Costs and Expenses of Foreclosure     22  
Section 5.6.
  Delay or Omission Not a Waiver     23  
Section 5.7.
  Restoration of Positions     23  
Section 5.8.
  Notes to Become Due upon Sale     23  
 
           
Section 6.
  Miscellaneous     23  
 
           
Section 6.1.
  Successors and Assigns     23  
Section 6.2.
  Severability     23  
Section 6.3.
  Addresses for Notices and Demands     24  
Section 6.4.
  Headings and Table of Contents     24  
Section 6.5.
  Release of Mortgage     24  
Section 6.6.
  Counterparts     24  
Section 6.7.
  Successor Mortgagee     24  
Section 6.8.
  Governing Law     24  
Section 6.9.
  Time     24  
Section 6.16.
  Usury Savings Clause     25  
 
           
Signature Page
        26  
 
            Attachments to Mortgage:        
 
            Exhibit A — Legal Description of Real Property        

-ii-



--------------------------------------------------------------------------------



 



Mortgage, Security Agreement, Assignment of Leases and Rents
and Fixture Filing Statement
          Mortgage, Security Agreement, Assignment of Leases and Rents and
Fixture Filing Statement dated as of May 3, 2011 (this “Mortgage”), from[
                                                             ] , organized under
the laws of the State of Ohio (the “Company”), having its mailing address at
8500 Station Street, Suite 100, Mentor, Ohio 44060, to Sun Life Assurance
Company of Canada (the “Mortgagee”), whose address is 150 King Street West, 3rd
Floor, Toronto, Ontario M5H 1J9, Canada.
          This Mortgage is also a Security Agreement and financing statement
under the Uniform Commercial Code of the State of Ohio and in compliance
therewith the following information is set forth:
          1. The names and addresses of the Debtor and Secured Party are:

         
 
  Debtor:   [                                                           
                           ]
 
      Attention: Thomas J. Smith, Chief Financial
 
      Officer
 
      8500 Station Street, Suite 100
 
      Mentor, Ohio 44060
 
       
 
  Secured Party:   Sun Life Assurance Company of Canada
 
      Attention: Nushi Kazemian-Private Fixed
 
      Income
 
      150 King Street West, 3rd Floor
 
      Toronto, Ontario M5H 1J9
 
      Canada

          2. The property covered by this Security Agreement and financing
statement is described in the Granting Clauses hereof.
          3. Some or all of the fixtures, equipment and other property described
herein are or may become fixtures.
          4. The Debtor is the record owner of the real estate described below.
          Prepared by/Return to: Charles J. Kolin, Esq., Chapman and Cutler LLP,
111 West Monroe Street, Chicago, Illinois 60603.
Recitals
          A. Northeast Ohio Natural Gas Corp., an Ohio corporation (“NEO”),
Orwell Natural Gas Company, an Ohio corporation (“Orwell”), Brainard Gas Corp.,
an Ohio corporation (“Brainard”; Brainard, NEO and Orwell are referred to
herein, collectively, as the “Fixed Rate

 



--------------------------------------------------------------------------------



 



Issuers”), Great Plains Natural Gas Company, an Ohio corporation (in its
capacity as a guarantor under the hereinafter defined Fixed Rate Note Purchase
Agreement, “Great Plains”), Lightning Pipeline Company, Inc., an Ohio
corporation (“Lightning”), the Company, Kidron Pipeline, LLC, an Ohio limited
liability company (“Kidron”), Gas Natural Service Company, LLC, an Ohio limited
liability company (“Service Company”), Gas Natural Inc., an Ohio corporation
(the “Parent”), and the Mortgagee have executed and delivered the Note Purchase
Agreement dated as of November 1, 2010, as amended by the First Amendment dated
as of May 3, 2011 (as so amended, and as may hereafter from time to time be
further amended, restated, modified or supplemented, the “Fixed Rate Note
Purchase Agreement”), pursuant to which (i) the Mortgagee has agreed to purchase
$15,334,000 aggregate principal amount of the Fixed Rate Issuers’ Senior Secured
Guaranteed Notes due June 1, 2017 (the “Fixed Rate Notes”) and (ii) Great
Plains, Lightning, the Company, Kidron, Service Company and the Parent have each
agreed to jointly and severally guarantee the Guaranteed Obligations (as defined
in the Fixed Rate Note Purchase Agreement).
          B. Great Plains Natural Gas Company, an Ohio corporation (in its
capacity as issuer of the hereinafter defined Floating Rate Notes, the “Floating
Rate Issuer”), Lightning, the Company, Kidron, Service Company, the Parent and
the Mortgagee have executed and delivered the Note Purchase Agreement dated as
of November 1, 2010, as amended by the First Amendment dated as of May 3, 2011
(as so amended, and as may hereafter from time to time be further amended,
restated, modified or supplemented, the “Floating Rate Note Purchase
Agreement”), pursuant to which (i) the Mortgagee has agreed to purchase
$3,000,000 aggregate principal amount of the Floating Rate Issuer’s Floating
Rate Senior Secured Guaranteed Notes due 2013 (the “Floating Rate Notes") and
(ii) Lightning, the Company, Kidron, Service Company and the Parent have each
agreed to jointly and severally guarantee the Guaranteed Obligations (as defined
in the Floating Rate Note Purchase Agreement).
          C. Each of the Notes, as may be amended from time to time, and all
principal thereof, premium, if any, and interest thereon, all Obligations and
all additional amounts and other sums at any time due and owing from, and
required to be paid by the Company and the other respective Obligors under the
terms of the Notes, the Note Purchase Agreements, this Mortgage and the other
Financing Agreements to which they are a party, are collectively hereinafter
sometimes referred to as the “Indebtedness Hereby Secured.”
          D. The Company is duly authorized under all applicable provisions of
law and its Articles of Organization and Operating Agreement to guarantee the
Indebtedness Hereby Secured, to execute and deliver this Mortgage and to
mortgage, convey and assign the Mortgaged Property (as defined herein) to the
Mortgagee as security for the Indebtedness Hereby Secured and all action and all
consents, approvals and other authorizations and all other acts and things
necessary to make this Mortgage the valid, binding and legal instrument for the
security of the Indebtedness Hereby Secured have been done and performed.
          E. Capitalized terms used and not otherwise defined elsewhere in this
Mortgage shall have their respective meanings assigned thereto in Section 1.

C-1



--------------------------------------------------------------------------------



 



          Now, therefore, this Mortgage Witnesseth: That the Company, in
consideration of the premises, the purchase and acceptance of the Notes by the
Mortgagee and of the sum of Ten Dollars received by the Company from the
Mortgagee and other good and valuable consideration, receipt whereof is hereby
acknowledged, and in order to secure the payment of the principal of, premium,
if any, and interest on the Notes according to their tenor and effect, and to
secure the payment of all other Indebtedness Hereby Secured and the performance
and observance of all the covenants, agreements and conditions contained in or
incorporated by reference into the Notes, this Mortgage, the Note Purchase
Agreements and the other Financing Agreements, the Company does hereby grant,
warrant, mortgage, assign, pledge, sell, demise, bargain, convey, transfer, set
over and hypothecate unto the Mortgagee, its successors and assigns, forever,
With Power of Sale, to the extent permitted by law, and grants to the Mortgagee,
its successors and assigns, forever, a security interest in and to all and
singular the following described properties, rights, interest and privileges and
all of the Company’s estate, right, title and interest therein, thereto and
thereunder (all of which properties, rights, interests and privileges hereby
mortgaged, assigned, pledged and hypothecated or intended so to be are
hereinafter collectively referred to as the “Mortgaged Property”):
Granting Clause First
The Property
          The parcel of land in County of Marion, State of Ohio, described in
Exhibit A hereto, together with the entire interest of the Company in and to all
buildings, structures, improvements and appurtenances now standing, or at any
time hereafter constructed or placed, upon such land, including all right, title
and interest of the Company, if any, in and to all building material, building
equipment and fixtures of every kind and nature whatsoever on said land or in
any building, structure or improvement now or hereafter standing on said land
which are classified as fixtures under applicable law and which are used in
connection with the operation, maintenance or protection of said buildings,
structures and improvements as such (including, without limitation, all boilers,
air conditioning, ventilating, plumbing, heating, lighting and electrical
systems and apparatus, all communications equipment and intercom systems and
apparatus, all sprinkler equipment and apparatus and all elevators and
escalators) and the reversion or reversions, remainder or remainders, in and to
said land, and together with the entire interest of the Company in and to all
and singular the tenements, hereditaments, easements, rights of way, rights,
privileges and appurtenances to said land, belonging or in anywise appertaining
thereto, including, without limitation, the entire right, title and interest of
the Company in, to and under any streets, ways, alleys, gores or strips of land
adjoining said land, and all claims or demands whatsoever of the Company either
in law or in equity, in possession or expectancy, of, in and to said land, it
being the intention of the parties hereto that, so far as may be permitted by
law, all property of the character hereinabove described, which is now owned or
is hereafter acquired by the Company and is affixed or attached or annexed to
said land, shall be and remain or become and constitute a portion of said land
and the security covered by and subject to the lien of this Mortgage, together
with all accessions, parts and appurtenances appertaining or attached thereto
and all substitutions, renewals or replacements of and additions, improvements,
accessions and accumulations to any and all thereof, and together with all
rents, income, revenues, awards, issues and profits thereof, and the present and
continuing right to make claim for, collect, receive

C-1



--------------------------------------------------------------------------------



 



and receipt for any and all of such rents, income, revenues, awards, issues and
profits arising therefrom or in connection therewith (collectively, the
“Property”).
Granting Clause Second
The Leases and Rents
          All rights of the Company with respect to tenants or occupants now or
hereafter occupying all or any part of the Property, if any, including without
limitation all leases, subleases, rental agreements, occupancy agreements and
licenses and rights in connection therewith, whether oral or written, and all
guaranties and other supporting obligations relating thereto (each a “Lease”,
collectively, the “Leases"), and all rents, profits, issues and income, both
from services and occupation, royalties, revenues and payments, including
prepayments and security deposits (collectively, the “Rents"), which are now or
hereafter due or to be paid in connection with the Property or the Personal
Property (as defined herein).
Granting Clause Third
Condemnation Awards
          All of the right, title and interest of the Company in and to any
award or awards or settlements or payments heretofore made or hereafter to be
made by any municipal, county, state or federal authorities to the present or
any subsequent owners of the Mortgaged Property, including, without limitation,
any award or awards, or settlements or payments, hereafter made resulting from
(i) condemnation proceedings or the taking of the Mortgaged Property, or any
part thereof, under the power of eminent domain, or (ii) the alteration of grade
or the location or the discontinuance of any street adjoining the Mortgaged
Property or any portion thereof, or (iii) any other injury to or decrease in
value of the Mortgaged Property; and the Company hereby agrees to execute and
deliver from time to time such further instruments as may be requested by the
Mortgagee to confirm such assignment to Mortgagee of any such award, damage,
payment or other compensation.
Granting Clause Fourth
Personal Property
          All tangible and intangible personal property now owned or at any time
hereafter acquired by the Company of every nature and description, and used in
any way in connection with the Mortgaged Property, or any other portion of the
same, including, without limitation, all inventory; goods; materials; supplies;
equipment; furnishings; fixtures; accounts; accounts receivable; chattel paper;
documents; instruments; investment property; money; bank accounts (including,
without limitation, the Debt Service Reserve Account (as defined in each of the
Note Purchase Agreements) and any other accounts or reserves that are subject to
a Control Agreement (as defined in each of the Note Purchase Agreements);
security deposits; claims to rebates, refunds or abatements of real estate taxes
or any other taxes; contract rights, plans and

C-1



--------------------------------------------------------------------------------



 



specifications; permits, licenses and general intangibles; the rights of the
Company under any contracts with respect to the Mortgaged Property or any
portion thereof; signs, brochures, advertising and good will.
Granting Clause Fifth
Other and After-Acquired Property
          Any and all moneys and other property (including each amendment or
supplement to any and all instruments included in the Mortgaged Property) which
may from time to time, by delivery to the Mortgagee or by any instrument,
including this Mortgage, be subjected to the lien hereof by the Company or by
anyone on the behalf of the Company or with the consent of the Company, or which
may come into the possession or be subject to the control of the Mortgagee
pursuant to this Mortgage, or pursuant to any instrument included in the
Mortgaged Property, it being the intention of the Company and the Mortgagee and
it being hereby agreed by them that all property hereafter acquired by the
Company and required to be subjected to the lien of this Mortgage or intended so
to be shall forthwith upon the acquisition thereof by the Company be as fully
embraced within the lien of this Mortgage as if such property were now owned by
the Company and were specifically described in this Mortgage and granted hereby
or pursuant hereto.
Granting Clause Sixth
Proceeds
          All proceeds of the conversion, voluntary or involuntary, of any of
the foregoing into cash or other liquidated claims, including, without
limitation, all proceeds of insurance and condemnation awards and payments and
all products, additions, accessions, substitutions and replacements of any of
the foregoing.
          To have and to hold the Mortgaged Property unto the Mortgagee and its
successors and assigns, in fee simple title forever, with the purpose of
securing performance of each agreement, covenant and warranty of the Company
contained in the Financing Agreements and payment of all Indebtedness Hereby
Secured.
          In trust, nevertheless, with power of sale (to the extent permitted by
law), upon the terms and trusts herein set forth for the benefit and security of
all present and future holders of the Indebtedness Hereby Secured in accordance
with its terms and all other sums payable hereunder, under the Notes and under
the other Financing Agreements, and for the performance and observance of the
Notes, this Mortgage and the other Financing Agreements, all as herein set
forth.
          Provided, nevertheless, and these presents are upon the express
condition that if the Company performs the covenants herein contained and pays
to the Mortgagee, its successors or assigns, the full amount of all Indebtedness
Hereby Secured, the estate, right and interest of the

C-1



--------------------------------------------------------------------------------



 



Mortgagee in the property hereby conveyed shall cease and this Mortgage shall
become null and void, but otherwise to remain in full force and effect.
          It is agreed and understood by the parties hereto that:
     1. This Mortgage is intended to and shall constitute security for the
entire Indebtedness Hereby Secured.
     2. Any part of the security herein described, and any security described in
any other mortgage, assignment of lease or other instrument now or hereafter
given to secure the indebtedness which is secured by this Mortgage, may be
released by the Mortgagee without affecting the lien hereof on the remainder.
     3. The Company for itself and all who may claim through or under it waives
any and all right to have the property and estates comprising the Mortgaged
Property marshalled upon any foreclosure of the lien hereof, or to have the
Mortgaged Property hereunder and the property covered by any other mortgage or
assignment of lease securing the Notes marshalled upon any foreclosure of any of
said mortgages or assignments of leases, and agrees that any court having
jurisdiction to foreclose such lien may order the Mortgaged Property sold as an
entirety.
     4. Upon the occurrence of an Event of Default, the Mortgagee has, among
other things, the right to foreclose on the Mortgaged Property and dispose of
the same. To the extent permitted by law, the Mortgagee’s deed or other
instrument of conveyance, transfer or release (which, if permitted by law, may
be in the name of the Mortgagee or as attorney for the Company and the Mortgagee
hereby is irrevocably appointed) shall be effective to convey and transfer to
the grantee an indefeasible title to the property covered thereby, discharged of
all rights of redemption by the Company or any person claiming under it, and to
bar forever all claims by the Company or the said Mortgagee to the property
covered thereby and no grantee from the Mortgagee shall be under any duty to
inquire as to the authority of the Mortgagee to execute the same, or to see to
the application of the purchase money.
     5. The general assignment made under Granting Clause Second and
Section 2.11 hereof is executed as a present, unconditional and absolute
assignment and not merely as collateral security, and the execution and delivery
of this Mortgage shall not in any way impair or diminish any obligations of the
Company as landlord under any Lease nor impair, affect or modify any of the
terms and conditions of the Notes, the Note Purchase Agreements or any of the
other Financing Agreements, nor shall any of such obligations be imposed upon
the Mortgagee, including but not limited to collecting rentals or enforcing
performance by any tenant. Without limiting the generality of the foregoing, the
Mortgagee shall not be obligated to perform or discharge, nor does the Mortgagee
hereby undertake to perform or discharge, any obligation, duty or liability
under any Lease, or under or by reason of this Mortgage; and it is further
understood and agreed that this Mortgage shall not operate to place
responsibility for the control, care, management or repair of the Mortgaged
Property upon the Mortgagee, nor for the

C-1



--------------------------------------------------------------------------------



 



carrying out of any of the terms and conditions of any Lease, nor shall it
operate to make the Mortgagee responsible or liable for any waste committed on
the Mortgaged Property by any tenant or any other parties, or for any dangerous
or defective condition of the Mortgaged Property, or for any negligence of the
management, upkeep, or repair or control of the Mortgaged Property resulting in
loss or injury or death to any tenant, licensee, employee or stranger. The
Mortgagee may, at its option, although it shall not be obligated to do so, after
giving written notice to any tenant and the Company, perform any Lease covenant
for and on behalf of the Company and may recover any money advanced, for any
such purpose from the Company on demand, with interest at the Default Rate (or
at the maximum rate permitted by applicable law, whichever is less) from the
date of advancement. Upon the payment in full of the principal of (and premium,
if any) and all interest on the Notes and of all other sums payable on the Notes
or under the Note Purchase Agreements or this Mortgage or any other Financing
Agreement and the performance and observance of the provisions thereof, this
Mortgage shall cease and terminate and all the estate, right, title, interest,
claim and demand of the Company under any Lease in and to the above-described
assigned property shall revert to the Company under any Lease, and the Mortgagee
shall at the request of the Company deliver to the Company an instrument
cancelling the assignment of Lease set forth in this Mortgage and reassigning
the above described assigned property to the Company.
     6. The Company does hereby irrevocably constitute and appoint the
Mortgagee, its true and lawful attorney with full power of substitution, for it
and in its name, place and stead, to ask, demand, collect, receive, receipt for,
sue for, compound and give acceptance for any and all rents, income and other
sums which are assigned under the Granting Clauses of this Mortgage with full
power to sue for, settle, adjust or compromise any claim thereunder as surely as
the Company could itself do and to endorse the name of the Company on all
commercial paper given in payment or in part payment thereof, and in its
discretion to file any claim or take any other action or proceedings either in
its own name or in the name of the Company or otherwise, which the Mortgagee may
deem necessary or appropriate to protect and preserve the right, title and
interest of the Mortgagee in and to such rents and other sums and the security
intended to be afforded by this Mortgage.
Section 1. Definitions.
          The following terms shall have the following meanings for all purposes
of this Mortgage (any capitalized terms not otherwise defined herein shall have
the meanings set forth therefor in each of the applicable Note Purchase
Agreements):
          “Company” shall mean not only[    ], but also its successors and
assigns.
          “Event of Default” means, individually and collectively, (a) any
“Event of Default” as defined in the Fixed Rate Note Purchase Agreement and
(b) any “Event of Default” as defined in the Floating Rate Note Purchase
Agreement.

C-1



--------------------------------------------------------------------------------



 



          “Financing Agreements” means, individually and collectively, (a) the
“Financing Agreements” as defined in the Fixed Rate Note Purchase Agreement and
(b) the “Financing Agreements” as defined in the Floating Rate Note Purchase
Agreement.
          “Fixed Rate Notes” is defined in Recital A hereto.
          “Fixed Rate Note Purchase Agreement” is defined in Recital A hereto.
          “Fixed Rate Obligations” shall mean the “Obligations” as defined in
the Fixed Rate Note Purchase Agreement.
          “Fixed Rate Obligors” shall mean, individually and collectively, the
Fixed Rate Issuers, Great Plains, Lightning, the Company, Kidron, Service
Company and the Parent and any other person or entity that from time to time
becomes an “Obligor” under the Fixed Rate Note Purchase Agreement pursuant to
the terms and conditions of Section 9.8 thereof.
          “Floating Rate Obligations” shall mean the “Obligations” as defined in
the Floating Rate Note Purchase Agreement.
          “Floating Rate Obligors” shall mean, individually and collectively,
the Floating Rate Issuers, Lightning, the Company, Kidron, Service Company and
the Parent and any other person or entity that from time to time becomes an
“Obligor” under the Floating Rate Note Purchase Agreement pursuant to the terms
and conditions of Section 9.8 thereof.
          “Floating Rate Notes” is defined in Recital B hereto.
          “Floating Rate Note Purchase Agreement” is defined in Recital B
hereto.
          “Improvements” means all buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements, improvements and
appurtenances now standing, or at any time hereafter constructed or placed, upon
the land described above.
          “Indebtedness Hereby Secured” is defined in Recital C hereto.
          “Indemnified Liabilities” is defined in Section 2.16 of this Mortgage.
          “Lease Assignment” shall mean the assignment of the Leases and Rents
set forth in Granting Clause Second and Section 2.11 of this Mortgage.
          “Leases” is defined in Granting Clause Second of this Mortgage.
          “Mortgaged Property” is defined in the Recitals hereto.
          “Mortgagee” shall mean Sun Life Assurance Company of Canada and its
successors and assigns.

C-1



--------------------------------------------------------------------------------



 



          “Notes” shall mean, individually and collectively, the Fixed Rate
Notes and the Floating Rate Notes.
          “Note Purchase Agreements” shall mean, individually and collectively,
the Fixed Rate Note Purchase Agreement and the Floating Rate Note Purchase
Agreement.
          “Obligations” shall mean, individually and collectively, the Fixed
Rate Obligations and the Floating Rate Obligations.
          “Obligors” shall mean, individually and collectively, the Fixed Rate
Obligors and the Floating Rate Obligors.
          “Permitted Encumbrances” is defined in Section 2.10 of this Mortgage.
          “Personal Property” shall mean the personal property described in
Granting Clause Fourth of this Mortgage.
          “Rents” is defined in Granting Clause Second of this Mortgage.
          “Taxes” is defined in Section 2.9 of this Mortgage.
          “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State of Ohio, as amended.
Section 2. General Covenants and Warranties.
          From and after the date of Closing and continuing so long as the
Indebtedness Hereby Secured, remains unpaid, the Company covenants that:
     Section 2.1. Office for Notices. The Company will keep its mailing address
at 8500 Station Street, Suite 100, Mentor, Ohio 44060 where notices,
presentations and/or demands to or upon the Company in respect of the
Indebtedness Hereby Secured, this Mortgage and the other Financing Agreements
may be given or made, until such time as the Company shall so notify the
Mortgagee in writing of any change of location of such office.
     Section 2.2. Utilities. The Company shall pay or cause to be paid when due
all charges or fees for utilities and services supplied to the Mortgaged
Property.
     Section 2.3. Payment of Certain Taxes. The Company covenants and agrees to
pay all taxes, assessments and governmental charges or levies imposed upon this
Mortgage or the Notes or any other Indebtedness Hereby Secured.
     Section 2.4. Ownership of Mortgaged Property. The Company covenants and
warrants that it has good and marketable title to the Mortgaged Property
hereinbefore conveyed to the Mortgagee free and clear of all liens, charges and
encumbrances whatever except Permitted Encumbrances, and the Company has full
right, power and authority to grant, warrant, mortgage,

C-1



--------------------------------------------------------------------------------



 



pledge, assign, sell, demise, bargain, hypothecate, convey, grant a security
interest in, transfer and set over the same to the Mortgagee for the uses and
purposes in this Mortgage set forth; and the Company will warrant and defend the
title to the Mortgaged Property against all claims and demands whatsoever.
Without limiting the foregoing, the Company represents and warrants that the
Permitted Encumbrances do not in the aggregate impair the value of the Mortgaged
Property or adversely affect the utility, structural integrity or beneficial
enjoyment of the Mortgaged Property for the uses to which the Mortgaged Property
is being put.
     Section 2.5. Further Assurances. The Company will, at its own expense, do,
execute, acknowledge and deliver all and every further act, deed, conveyance,
transfer and assurance necessary or proper for the better assuring, conveying,
assigning and confirming unto the Mortgagee all of the Mortgaged Property, or
property intended so to be, whether now owned or hereafter acquired.
     Section 2.6. Payment of Principal and Interest. The Company will duly and
punctually pay the Indebtedness Hereby Secured according to the terms of the
Notes, the Note Purchase Agreement, this Mortgage and the other Financing
Agreements.
     Section 2.7. Maintenance of Mortgaged Property, Other Liens, Compliance
with Laws, Etc. (a) The Company shall (i) subject to Sections 3 and 4 hereof,
promptly repair, restore or rebuild or cause any such repair, restoration or
rebuilding of, any buildings or improvements now or hereafter located on the
Mortgaged Property which may become damaged or be destroyed, (ii) keep, or cause
to be kept, the Mortgaged Property in good condition and repair, ordinary wear
and tear excepted, without waste, and free from all claims, liens, charges and
encumbrances other than Permitted Encumbrances, (iii) pay, or cause to be paid,
when due any indebtedness which may be secured by a lien or charge on the
Mortgaged Property which does not constitute a Permitted Encumbrance, and upon
request exhibit satisfactory evidence of the discharge of such lien to the
Mortgagee, (iv) comply with, or cause to be complied with, all requirements of
law or municipal ordinances with respect to the Mortgaged Property and the use
thereof (including, without limitation, any law or municipal ordinance with
respect to environmental protection or hazardous wastes), failure to comply with
which would result in any material interference with the use or operation of the
Mortgaged Property by the Company, (v) promptly procure, maintain and comply
with, or cause to be promptly procured, maintained and complied with, all
permits, licenses and other authorizations required for the use of the Mortgaged
Property or any erection, installation, operation and maintenance of the
Mortgaged Property or any part thereof, and (vi) make no material alterations in
said Mortgaged Property except as required by law or municipal ordinance.
          (b) The Company may, or may permit any tenant to, (i) construct upon
the Mortgaged Property additional buildings, structures and other improvements
and (ii) install, assemble and place upon the Mortgaged Property any trade
fixtures, signs, furniture, furnishings, equipment, machinery and other tangible
personal property used or useful in the business of the Company or any tenant or
any subtenant, as the case may be, whether or not classified as fixtures under
applicable law. All such buildings, structures and other improvements shall be
and remain part of the realty and shall be subject to this Mortgage. Such trade
fixtures, signs, furniture, furnishings, equipment, machinery and other tangible
personal property shall be and remain the

C-1



--------------------------------------------------------------------------------



 



property of the Company or any tenant as the case may be, shall not be deemed
part of the Mortgaged Property for purposes of condemnation or casualty, and the
Company or any tenant, as the case may be, may remove the same from the
Mortgaged Property at any time prior to the expiration or earlier termination of
this Mortgage, provided that the Company, at its expense, shall repair or shall
cause any tenant to repair any damage to the Mortgaged Property resulting from
such removal.
          (c) Any repair, restoration, rebuilding, substitution, replacement,
modification, alteration of or addition to the Mortgaged Property pursuant to
this Section 2.7 must not impair the market value or usefulness of the Mortgaged
Property for use in the ordinary course of business; shall be expeditiously
performed in a good and workmanlike manner and be completed in compliance with
all laws, ordinances, orders, rules, regulations and requirements applicable
thereto, including to the extent necessary to maintain in full force and effect
the policies of insurance required by Section 2.8 hereof. All costs and expenses
of each such repair, restoration, rebuilding, substitution, replacement, the
discharge of all liens filed against the Mortgaged Property arising out of the
same, together with all costs and expenses necessary to obtain any permits or
licenses required in connection therewith shall be promptly paid by the Company
or any tenant.
          (d) The Company will only use and operate the Mortgaged Property, or
permit the same to be used and operated, for any lawful purpose. The Company
will not initiate, join in, acquiesce in, or consent to any change in any legal
requirements, limiting or defining the use that may be made of the Mortgaged
Property without the express written consent of the Mortgagee (which consent
shall not be unreasonably withheld). If, under applicable zoning provisions, the
use of all or a portion of the Mortgaged Property is or will become a
nonconforming use, the Company will not cause or permit such nonconforming use
to be discontinued or abandoned without the Mortgagee’s express written consent.
          (e) Prior to entering into any management agreement or other agreement
with respect to the management of the Mortgaged Property, the Company shall
execute and deliver to Mortgagee, or cause to be executed and delivered to
Mortgagee, a subordination of management agreement, in form and substance
satisfactory to Mortgagee, pursuant to which the party who shall act as manager
of the Mortgaged Property under such management agreement shall, among other
things, subordinate its right to payment for services rendered in managing the
Mortgaged Property to the payment of the Indebtedness Hereby Secured.
     Section 2.8. Insurance. The Company will continuously maintain, or will
cause to be continuously maintained, the insurance coverages required in
Section 9.2 of each of the Note Purchase Agreements, including with respect to
the Mortgaged Property.
     Section 2.9. Payment of Taxes and Other Charges. (a) The Company will pay
and discharge (if they are not otherwise paid by a tenant under any Lease),
before the same shall become delinquent, together with interest and penalties
thereon, if any, (i) all taxes, assessments (including assessments for benefits
from public works or improvements whenever begun or completed), levies, fees,
water, sewer, electrical and other utility service rents and charges, and all
other governmental charges, general and special, ordinary and extraordinary, and
whether or

C-1



--------------------------------------------------------------------------------



 



not within the contemplation of the parties hereto, which are at any time levied
upon or assessed against it or the Mortgaged Property or any part thereof or
upon this Mortgage or the Indebtedness Hereby Secured, or upon the revenues,
rents, issues, income and profits in respect of the Mortgaged Property, or
arising in respect of the occupancy, use or possession thereof, which failure to
pay would result in the creation of a lien upon the Mortgaged Property or any
part thereof, or upon the revenues, rents, issues, income and profits of the
Mortgaged Property or in the diminution thereof or would result in any material
interference with the use or operation of the Mortgaged Property by the Company,
(ii) all franchise, excise and other taxes, fees and charges assessed, levied or
imposed in respect of its existence or its right to do business in any state,
(iii) all income, excess profits, excise, sales, franchise, gross receipts and
other taxes, duties or imposts, whether of a like or different nature, assessed,
levied or imposed by any governmental authority on it or the Mortgaged Property,
or any portion thereof, or upon the revenues, rents, issues, income and profits
of the Mortgaged Property if the failure to pay any such tax, duty or impost
might result in the creation of a lien upon any asset of the Company or the
Mortgaged Property or any part thereof or upon the revenues, rents, issues,
income and profits of the Mortgaged Property or in the diminution thereof, and
whether or not any such tax, duty or impost is payable directly by the Company
or is subject to withholding at the source and (iv) all lawful claims and
demands of mechanics, laborers, materialmen and others which, if unpaid, might
result in the creation of a lien on the Mortgaged Property or upon the revenues,
rents, issues, income and profits of the Mortgaged Property and, in general,
will do or cause to be done everything necessary so that the lien hereof shall
be fully preserved, at the cost of the Company, without expense to the Mortgagee
(items (i) through (iv), inclusive, are collectively, the “Taxes”).
          (b) After prior written notice to the Mortgagee, the Company, at its
own expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Taxes, provided that (i) no Event
of Default has occurred and is continuing under any of the Financing Agreements,
(ii) such proceeding shall suspend the collection of the Taxes from the Company
and from the Mortgaged Property or the Company shall have paid all of the Taxes
under protest, (iii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which the Company
is subject and shall not constitute a default thereunder, (iv) neither the
Mortgaged Property nor any part thereof or interest therein will be in danger of
being sold, forfeited, terminated, cancelled or lost and (v) the Company shall
have maintained adequate reserves for the payment of the Taxes, together with
all interest and penalties thereon, unless the Company has paid all of the Taxes
under protest, or the Company shall have furnished the security as may be
required in the proceeding, or as may be reasonably requested by the Mortgagee
to insure the payment of any contested Taxes, together with all interest and
penalties thereon.

C-1



--------------------------------------------------------------------------------



 



     Section 2.10. Limitation on Liens. Except for Permitted Encumbrances (as
defined in the respective Note Purchase Agreements) and the encumbrances of
record as of the date of this Mortgage as shown on the ALTA Policy and accepted
by the Mortgagee, (all of the foregoing, collectively, “Permitted
Encumbrances”), the Company shall keep the Mortgaged Property free and clear of
all liens, encumbrances, easements, covenants, conditions, restrictions and
reservations.
     Section 2.11. Assignment; Obligations and Terms Respecting the Leases.
          (a) Assignment of Leases and Rents.
     (i) As additional security for the Indebtedness Hereby Secured, the Company
hereby assigns and transfers to the Mortgagee, all of the Company’s right, title
and interest in and to all Leases and Rents from the Mortgaged Property and each
and every part thereof, including all present and future Leases and rental
agreements, for the purpose of securing the Indebtedness Hereby Secured. The
Company agrees not to default in performing its material obligations under any
Lease or rental agreement with respect to the Mortgaged Property or any part
thereof. This assignment may be enforced by the Mortgagee at any time during the
existence of an Event of Default hereunder without regard to the adequacy of the
security hereof or the solvency of the Company, by any one or more of the
following methods: (A) the appointment of a receiver; (B) the Mortgagee’s taking
possession of the Mortgaged Property; (C) the collection by the Mortgagee of any
moneys payable under Leases, purchase agreements or rental agreements directly
from the parties obligated to make such payment; (D) the obtaining of an
injunction and (E) any other method permitted by law. This assignment shall
constitute a perfected, absolute and present, irrevocable, currently effective
assignment of Rents, and is intended to comply fully with the applicable law of
the State of Ohio and any other applicable law, and to afford the Mortgagee, to
the fullest extent allowed by law, the rights and remedies of a mortgage lender
or secured lender pursuant thereto; provided, however, that, prior to the
occurrence of an Event of Default, the Company shall have a conditional license
and opportunity to collect (but not more than one (1) month in advance) all
Rents and to use the same for payment of all sums which the Company is required
to pay by the terms hereof and the Indebtedness Hereby Secured, before using the
same for any other purpose.
     (ii) Receipt by the Mortgagee of Rents shall not constitute a waiver of any
right that the Mortgagee may enjoy under this Mortgage or under the laws of the
State of Ohio, nor shall the receipt and application of any Rents cure any Event
of Default hereunder nor affect any foreclosure proceeding or any sale
authorized by this Mortgage and the laws of the State of Ohio. There shall be no
merger of the leasehold estates, created by the Leases, with the fee estate of
the Mortgaged Property without the prior written consent of the Mortgagee.
     (iii) This assignment shall extend to and cover any and all extensions and
renewals of existing and future Leases and to any and all present and future
rights against guarantors of any such obligations and to any and all Rents,
issues and profits collected

C-1



--------------------------------------------------------------------------------



 



under Leases or other rentals. This assignment is given to facilitate payment
and performance of the Indebtedness Hereby Secured. The Mortgagee shall not be
obligated to perform or discharge any obligation, duty or liability under any
Lease or under or by reason of this assignment until the Mortgagee, following
the enforcement of its rights hereunder, succeeds to the Company’s interest in
all or any part of the Mortgaged Property subject to any such Lease and/or under
any such Lease (“Acquisition Date”), and the Company shall and does hereby agree
to indemnify, defend and to hold the Mortgagee harmless from any liability, loss
or damage that it might incur under any Lease prior to the Acquisition Date or
under or by reason of this assignment prior to the Acquisition Date and from any
claims and demands whatsoever that may be asserted against it by reason of any
alleged obligations or undertakings on the Mortgagee’s part prior to the
Acquisition Date. Unless otherwise specified by the Mortgagee in writing, all
existing and future Leases for the use or occupancy of all or any part of the
Mortgaged Property shall be subordinate to the lien of this Mortgage. The
Mortgagee is hereby authorized to notify all lessees and tenants of the
Mortgaged Property of the existence of any and all such assignments. The
Mortgagee hereby authorizes and directs the lessees and tenants of the premises
that during the existence of an Event of Default, and upon written notice from
the Mortgagee, all payments required under said Leases and rental agreements or
in any way respecting the same, shall be made directly to the Mortgagee as they
become due. The Company hereby relieves said purchasers, lessees and tenants
from any liability to the Company by reason of said payments being made to the
Mortgagee. With or without exercising the rights set forth in Section 5.2
hereof, the Mortgagee is authorized to give such written notice to tenants at
any time during the existence of an Event of Default hereunder.
     (iv) All Rents, profits, issues or income derived from the Mortgaged
Property that are collected by the Mortgagee during the existence of an Event of
Default shall be applied in the manner provided for in Section 5 hereof in
respect of proceeds and avails of the Mortgaged Property.
          This assignment is a perfected present, absolute, direct and
unconditional assignment and transfer of all the Company’s right, title and
interest in and to, but not the obligations under, the Leases and the Rents made
in consideration of the loan by Mortgagee to the Company and as additional
security for the repayment of the Indebtedness Hereby Secured.
          (b) Obligations and Terms Respecting the Leases.
     (i) The Company shall (A) provide the Mortgagee with a copy of each
proposed Lease or amendment to Lease and with any information reasonably
requested by the Mortgagee regarding the proposed or existing tenant thereunder
and (B) obtain the Mortgagee’s prior written consent (not to be unreasonably
withheld, conditioned or delayed) to any new Lease. Notwithstanding anything to
the contrary, no consent shall be required for any Lease to an Affiliate.
     (ii) The Company will punctually perform all obligations, covenants and
agreements by it to be performed under the Leases strictly in accordance with
the terms

C-1



--------------------------------------------------------------------------------



 



thereof, and will at all times do all things necessary to compel performance by
any tenant under the Leases of all covenants and agreements by them to be
performed under the Leases. The Company will take no action and permit no action
to be taken by other Persons which will release any tenant under the Leases from
their obligations and liabilities under the Leases, or result in the
termination, amendment or modification of, or impair the validity of, the
Leases. The Company will give to the Mortgagee notice of all defaults by any
tenant under the Leases promptly after they have become known to the Company.
Neither this Mortgage nor any action or inaction on the part of the Mortgagee
shall constitute an assumption on the part of the Mortgagee of any obligation to
any tenant under the Leases or any other Person under the Leases. No action or
inaction on the part of the Company shall adversely affect or limit in any way
the rights of the Mortgagee under this Mortgage, or, through this Mortgage,
under the Leases.
     (iii) The Company will not, except with the prior written consent of the
Mortgagee, take or suffer to be taken any action or consent to or permit any
prepayment or discount of Rents or payment of Rents more than one month in
advance, under the Leases.
     (iv) The Company will not, without the prior written consent of the
Mortgagee:
     (A) terminate, modify or accept a surrender of, or exercise any recapture
rights with respect to, or offer or permit any termination, modification or
surrender of, the Leases, or any reciprocal easement or restrictive covenant
agreement or similar agreement running with the land or create or consent to the
creation or existence of any mortgage or other lien to secure the payment of
indebtedness upon the landlord’s interest under the Leases or any part thereof;
or
     (B) other than to the Mortgagee, assign, transfer or hypothecate any Rents
or other payment due or to become due under the Leases or anticipate any Rents
or other payment thereunder.
     (v) The Company hereby agrees to send to the Mortgagee, in accordance with
Section 6.3 hereof, copies of all notices and all other instruments or
communications required or permitted to be given by the Company under the Lease
pursuant thereto.
     (vi) The Company agrees that it will not enter into any agreement
subordinating, amending, supplementing, hypothecating, waiving, discharging or
terminating the Leases or this Mortgage without the Mortgagee’s prior written
consent thereto, and that any attempted subordination, amendment, supplement,
hypothecation, waiver, discharge or termination without such consent shall be
void. In the event that the Leases shall be amended or supplemented as herein
permitted, the Leases as so amended or supplemented shall continue to be subject
to the provisions of this Mortgage without the necessity of any further act by
any of the parties hereto.

C-1



--------------------------------------------------------------------------------



 



     (vii) The Lease Assignment set forth in this Section 2.11 and Granting
Clause Second of this Mortgage shall run with the land and be good and valid
against the Company or those claiming by, under or through the Company, from the
date hereof and such assignment shall continue to be operative during the
foreclosure or any other proceeding taken to enforce this Mortgage. In the event
of a sale or foreclosure which shall result in a deficiency, such assignment
shall stand as security during the redemption period for the payment of such
deficiency. The Mortgagee shall be permitted, at its sole option, to exercise
remedies under such assignment separately from remedies exercised against other
portions of the Mortgaged Property.
     Section 2.12. Advances. If the Company shall fail to comply with the
covenants contained herein or in the Note Purchase Agreement or in any other
Financing Agreement and incorporated herein by reference, the Mortgagee, after
five (5) days’ prior written notice to the Company, and without waiving or
releasing any obligation or Default, may (but shall be under no obligation to)
at any time thereafter make such payment or perform such act for the account and
at the expense of the Company, and may enter upon the Mortgaged Property or any
part thereof for such purpose and take all such action thereon as, in the
opinion of the Mortgagee, may be necessary or appropriate therefor. All sums so
paid by the Mortgagee and all costs and expenses (including without limitation,
reasonable attorneys’ fees and expenses) so incurred, together with interest
thereon at the Default Rate from the date of payment or incurrence, shall be
secured hereby in priority to the indebtedness evidenced by the Notes and shall
be paid by the Company to the Mortgagee on demand. The Mortgagee in making any
payment authorized under this Section relating to taxes or assessments may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien
or title or claim thereof.
     Section 2.13. Recording. The Company will, at its own expense, cause this
Mortgage, any Lease (or a memorandum thereof), all supplements hereto and
thereto, and any financing statements and continuation statements required by
law, including the Uniform Commercial Code, in respect hereof and thereof at all
times to be kept recorded and filed at its own expense in such manner and in
such places as may be required by law in order to fully preserve and protect the
rights of the Mortgagee hereunder and thereunder, and will furnish to the
Mortgagee promptly after the execution and delivery of this Mortgage, any Lease,
and each supplement hereto and thereto an opinion of counsel stating that, in
the opinion of such counsel, this Mortgage, such Lease (or a memorandum
thereof), or such supplement, as the case may be, has been properly recorded or
filed for record so as to make effective of record the lien intended to be
created hereby and/or thereby. The Company hereby specifically consents to any
financing statements and/or financing statements and continuation statements or
other filings related to this Mortgage being made electronically, to the extent
permitted by law. Additionally, the Company hereby specifically consents to any
other financing statements and/or financing statements and continuation
statements or other filings related to this Security Agreement and/or this
Mortgage being made electronically, to the extent permitted by law, or
otherwise. The Company hereby authorizes the Mortgagee and its agents or counsel
to file, in the name of the Company or otherwise, financing statements and
continuation statements with regard to any filed financing statements. The
Company hereby irrevocably appoints the Mortgagee, or any agent designated

C-1



--------------------------------------------------------------------------------



 



by the Mortgagee, its true and lawful attorney-in-fact, which power is coupled
with an interest and with full power of substitution, to execute, acknowledge,
file and deliver financing statements in the name of the Company. Furthermore,
the Company hereby authorizes Chapman and Cutler LLP, and/or the Mortgagee and
its agents or counsel to file financing statements that indicate the collateral
as all assets of the Company or words of similar effect, on behalf of the
Company. The Company also hereby ratifies its authorization for Chapman and
Cutler LLP, the Mortgagee and its agents or counsel to have filed in any
jurisdiction any Uniform Commercial Code financing statements or amendments
thereto if filed prior to the date of Closing. The Company shall not terminate,
amend or file a correction statement with respect to any financing statement or
fixture filing filed pursuant to this Security Agreement and/or this Mortgage
without the Mortgagee’s prior written consent.
     Section 2.14. After-Acquired Property. Any and all property hereafter
acquired which is of the kind or nature described in the Granting Clauses hereof
and is or intended to become a part thereof, shall ipso facto, and without any
further conveyance, assignment or act on the part of the Company or the
Mortgagee become and be, subject to the lien of this Mortgage as fully and
completely as though specifically described herein; but nevertheless the Company
shall from time to time, if requested by the Mortgagee, execute and deliver any
and all such further assurances, conveyances and assignments thereof as the
Mortgagee may reasonably require for the purpose of expressly and specifically
subjecting to the lien of this Mortgage any and all such property.
     Section 2.15. Environmental Indemnity. The Company agrees to defend,
indemnify and hold the Mortgagee harmless from and against any and all costs,
penalties, damages, expenses, and/or liabilities (including reasonable
attorneys’ fees) which Mortgagee may suffer as a result of a claim, suit, or
action regarding the existence (or claimed existence) on or under the Mortgaged
Property of any Hazardous Material (as defined in the Note Purchase Agreement)
(whether caused by the Company, any Indemnitor, or any tenant under a Lease or
any other party), and/or regarding the removal, remediation and clean-up of
same.
     Section 2.16. General Indemnity. In addition to any other indemnifications
provided herein, or in the other Financing Agreements, the Company will, at its
sole cost and expense protect, defend, indemnify and save harmless the Mortgagee
on an after-tax basis from and against all liabilities, losses, damages,
demands, claims, obligations, suits or other proceedings (including, causes of
action, litigation and defenses), settlement proceeds, fines, penalties,
assessments, citations, directives, judgments, fees, costs, disbursements or
other expenses of any kind or of any nature whatsoever (including, reasonable
attorneys’, consultants’, and experts’ fees and disbursements actually incurred
in investigating, defending, settling or prosecuting any demand, claim,
obligation, suit or other similar proceeding (collectively, “Indemnified
Liabilities”) (except to the extent caused solely by the gross negligence or
willful misconduct of the Mortgagee) which may be imposed on, incurred by or
asserted or awarded against the Mortgagee because of (i) ownership of the
Financing Agreements, the Mortgaged Property or receipt of any Rents; (ii) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Mortgaged Property or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (iii) any
use, non-use or condition in, on or about the Mortgaged Property or on adjoining
sidewalks, curbs, adjacent property or

C-1



--------------------------------------------------------------------------------



 



adjacent parking areas, streets or ways; (iv) any failure on Company’s part to
perform or comply with any of the terms of the Financing Agreements; (v) the
performance of any labor or services or the furnishing of any materials or other
property in respect of the Mortgaged Property; (vi) to the extent not covered by
insurance, any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to Hazardous Materials or asbestos;
(vii) the Mortgaged Property’s failure to comply with any legal requirements;
(viii) the occupation, condition, operation, service, design, maintenance or
management of the Mortgaged Property; and (ix) any tax, duty, assessment or
other charge imposed by any governmental authority on the making and recording
of this Mortgage. Any Indemnified Liabilities payable to the Mortgagee because
of the application of this Section 2.16 will be secured by this Mortgage and
will become immediately due and payable and will bear interest at the Default
Rate from the date such Indemnified Liability is sustained by the Mortgagee
until paid. The Company’s obligations and liabilities under this Section 2.16
will survive any termination, satisfaction or assignment of the Financing
Agreements and the exercise by the Mortgagee of any of its rights or remedies
under the Financing Agreements including, the acquisition of the Mortgaged
Property by foreclosure or a conveyance in lieu of foreclosure as to events
occurring prior thereto.
     Section 2.17. No Forfeiture. The Company represents and warrants to the
Mortgagee that, as of the date of Closing, the Company has not committed any act
or omission affording any governmental authority the right of forfeiture against
the Mortgaged Property or any monies paid in performance of the Company’s
obligations under the Financing Agreements. The Company agrees not to commit,
permit or suffer to exist any act, omission or circumstance affording such right
of forfeiture. In furtherance thereof, the Company indemnifies the Mortgagee and
agrees to defend and hold the Mortgagee harmless from and against any costs
because of the breach of the agreements or the representations and warranties
set forth in this Section 2.17.
Section 3. Possession, Use and Release of Property.
     Section 3.1. The Company’s Right of Possession. Provided no Default or
Event of Default has occurred and is continuing, the Company shall be permitted
to remain in full possession, enjoyment and control of the Mortgaged Property
subject always to the observance and performance of the terms of this Mortgage
and the other Financing Agreements.
     Section 3.2. Eminent Domain. The Company, immediately upon obtaining
knowledge of the institution of any proceedings for the condemnation of the
Mortgaged Property or any portion thereof, shall notify the Mortgagee of the
pendency of such proceedings. The Mortgagee may participate in any such
proceedings, and the Company from time to time will deliver or cause to be
delivered to the Mortgagee all instruments requested by it to permit such
participation. In the event of such condemnation proceedings, the award or
compensation payable to the Company shall be paid to the Mortgagee, and such
award or compensation shall be retained by the Mortgagee as part of the
Mortgaged Property and applied in accordance with Section 4.1 hereof. The
Mortgagee shall be under no obligation to question the amount of the award or
compensation and the Mortgagee may accept any such award or compensation. In any
such condemnation proceedings the Mortgagee may be represented by counsel, whose
reasonable costs and disbursements shall be paid by the Company.

C-1



--------------------------------------------------------------------------------



 



Section 4. Application of Insurance and Certain Other Moneys Received by the
Mortgagee.
     Section 4.1. Casualty and Condemnation; Insurance Proceeds and Awards. All
amounts received by or payable to the Mortgagee from time to time which
constitute insurance proceeds in respect of any damage to or destruction or
condemnation of the Mortgaged Property or any part thereof, condemnation awards
or compensation covering the Mortgaged Property shall be applied as set forth in
Section 9.2 of each of the respective Note Purchase Agreements.
     Section 4.2. Title Insurance. Any moneys received by the Mortgagee as
payment for any loss under any policy of title insurance which was delivered by
the Company shall be paid and applied in the same manner contemplated by
Section 5.3 hereof.
     Section 4.3. Application If Event of Default Exists. Notwithstanding
anything to the contrary contained in this Section 4, if an Event of Default has
occurred and is continuing to the knowledge of the Mortgagee, all amounts
received by the Mortgagee under this Mortgage shall be applied in the manner
provided for in Section 5 hereof in respect of proceeds and avails of the
Mortgaged Property.
Section 5. Defaults and Remedies Therefor.
     Section 5.1. Events of Default. The occurrence of an “Event of Default”
under the terms of, and as defined in, each Note Purchase Agreement shall
constitute an Event of Default under this Mortgage.
     Section 5.2. Remedies. When any Event of Default has occurred and is
continuing, the Mortgagee may exercise any one or more or all, and in any order,
of the remedies hereinafter set forth, it being expressly understood that no
remedy herein conferred is intended to be exclusive of any other remedy or
remedies; but each and every remedy shall be cumulative and shall be in addition
to every other remedy given herein or now or hereafter existing at law or in
equity or by statute:
     (a) The Mortgagee personally or by agents or attorneys may, to the extent
permitted by law (i) enter into and take possession of all or any part of the
Mortgaged Property, and may forthwith use, operate, manage, insure, repair and
improve the Mortgaged Property and take any other action which, in the
Mortgagee’s judgment, is necessary or proper to conserve the value of the
Mortgaged Property, (ii) collect and receive all earnings, revenues, rents,
issues, profits and income from the Mortgaged Property or any part thereof (and
for such purpose the Company does hereby irrevocably constitute and appoint the
Mortgagee its true and lawful attorney-in-fact for it and in its name, place and
stead to receive, collect and receipt for all of the foregoing, the Company
irrevocably acknowledging that any payment made to the Mortgagee hereunder shall
be a good receipt and acquittance against the Company to the extent so made),
(iii) pay all principal charges including taxes and assessments levied thereon
and operating and maintenance expenses and all disbursements and liabilities of
the Company hereunder and (iv) apply the net proceeds arising from any such
operation of the Mortgaged

C-1



--------------------------------------------------------------------------------



 



Property as provided in Section 5.2 hereof in respect of the proceeds of a sale
of the Mortgaged Property. The right to enter and take possession of the
Mortgaged Property and use any personal property therein, to manage, operate and
conserve the same, and to collect the rents, issues and profits thereof, shall
be in addition to all other rights or remedies of the Mortgagee hereunder or
afforded by law, and may be exercised concurrently therewith or independently
thereof. The expenses (including any reasonable receiver’s fees, counsel fees,
costs and agent’s compensation) incurred pursuant to the powers herein contained
shall be secured hereby which the Company promises to pay upon demand together
with interest at the Default Rate. The Mortgagee shall not be liable to account
to the Company for any action taken pursuant hereto other than to account for
any rents actually received by the Mortgagee. Without taking possession of the
Mortgaged Property, the Mortgagee may, in the event the Mortgaged Property
becomes vacant or is abandoned, take such steps as it deems appropriate to
protect and secure the Mortgaged Property (including hiring watchmen therefor)
and all costs incurred in so doing shall constitute so much additional
Indebtedness Hereby Secured payable upon demand with interest thereon at the
Default Rate.
     (b) The Mortgagee may, if at the time such action may be lawful and always
subject to compliance with any mandatory legal requirements, either with or
without taking possession and either before or after taking possession, and
without instituting any legal proceedings whatsoever, and having first given
notice of such sale to the Company at least thirty (30) days prior to the date
of such sale and having given any other notice which may be required by law,
sell and dispose of said Mortgaged Property or any part thereof at public
auction or private sale to the highest bidder, which may be the Company in one
lot as an entirety or in separate lots (the Company for itself and for all who
may claim by, through or under it hereby expressly waiving and releasing all
rights to have the Mortgaged Property marshalled to the extent permitted by
law), and either for cash or on credit and on such terms as the Mortgagee may
determine and at any place (whether or not it be the location of the Mortgaged
Property or any part thereof) designated in the notice above referred to. Any
such sale or sales may be adjourned from time to time by announcement at the
time and place appointed for such sale or sales or for any such adjourned sale
or sales, without further published notice.
     (c) The Mortgagee may proceed to protect and enforce its rights by a suit
or suits in equity or at law, or for the specific performance of any covenant or
agreement contained herein or in the Notes, or in aid of the execution of any
power herein or therein granted, or for the foreclosure of this Mortgage, or for
the enforcement of any other appropriate legal or equitable remedy. Upon the
bringing of any suit to foreclose this Mortgage or to enforce any other remedy
available hereunder, the plaintiff shall be entitled as a matter of right,
without notice and without giving bond to the Company or anyone claiming under,
by or through it, and without regard to the solvency or insolvency of the
Company or the then value of the Mortgaged Property, to apply to an appropriate
court to have a receiver appointed of all the Mortgaged Property and of the
earnings, income, rents, issues, profits and proceeds thereof, with such power
as the court making such appointment shall confer and the Company does hereby
irrevocably consent to such appointment.

C-1



--------------------------------------------------------------------------------



 



     (d) In case of any sale of the Mortgaged Property, or of any part thereof,
pursuant to any judgment or decree of any court or otherwise in connection with
the enforcement of any of the terms of this Mortgage, the Mortgagee may bid and
become the purchaser, and the purchaser or purchasers, for the purpose of making
settlement for or payment of the purchase price, shall be entitled to turn in
and use the Notes and any claims for interest and premium matured and unpaid
thereon, in order that there may be credited as paid on the purchase price the
sum apportionable and applicable to the Notes, including principal and interest
and premium thereof, out of the net proceeds of such sale after allowing for the
proportion of the total purchase price required to be paid in actual cash. If at
any foreclosure proceeding the Mortgaged Property shall be sold for a sum less
than the total amount of indebtedness for which judgment is therein given, the
Mortgagee shall be entitled to the entry of a deficiency decree against the
Company and against the property of the Company for the amount of such
deficiency.
     (e) The Mortgagee shall have any and all rights and remedies (including,
without limitation, extra judicial power of sale) provided to a secured party by
the Uniform Commercial Code with respect to any and all parts of the Mortgaged
Property which are and which are deemed to be governed by the Uniform Commercial
Code. Without limiting the generality of the foregoing, the Mortgagee shall,
with respect to any part of the Mortgaged Property constituting property of the
type in respect of which realization on a lien or security interest granted
therein is governed by the Uniform Commercial Code, have all the rights, options
and remedies of a secured party under the Uniform Commercial Code, including,
without limitation, the right to the possession of any such property, or any
part thereof, and the right to enter without legal process any premises where
any such property may be found. Any requirement of said Uniform Commercial Code
for reasonable notification shall be met by mailing written notice to the
Company at its address set forth in Section 6.2 at least thirty (30) days prior
to the sale or other event for which such notice is required.
     Section 5.3. Application of Proceeds. The purchase money proceeds and/or
avails of any sale of the Mortgaged Property, or any part thereof, and the
proceeds and the avails of any remedy hereunder and/or amounts held pursuant to
Section 4 hereof shall be paid to and applied as follows:
     (a) first, to the payment of costs and expenses of foreclosure or suit, if
any, and of such sale, and to the extent permitted by applicable law, the
reasonable compensation of the Mortgagee, its agents, attorneys and counsel and
of all proper expenses, liability and advances incurred or made hereunder by the
Mortgagee, and of all taxes, assessments or liens superior to the lien of these
presents, except any taxes, assessments or other superior lien subject to which
said sale may have been made; and
     (b) second, to the amount then owing or unpaid on the Notes for principal,
premium, if any, and interest; and in case such proceeds shall be insufficient
to pay in full the whole amount so due, owing or unpaid upon the Notes, then to
the Mortgagee, with application on the Notes to be made, first, to unpaid
premium, if any, second, to the unpaid interest thereon, and third, to unpaid
principal thereof; and

C-1



--------------------------------------------------------------------------------



 



     (c) third, to the payment of any other Indebtedness Hereby Secured; and
     (d) fourth, to the payment of the surplus, if any, to the Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.
     Section 5.4. Waiver of Extension, Appraisement and Stay Laws. The Company
covenants that, upon the occurrence of an Event of Default and the acceleration
of the Indebtedness Hereby Secured pursuant to Section 5.2 and to the extent
that such rights may then be lawfully waived, it will not at any time thereafter
insist upon or plead, or in any manner whatever claim or take any benefit or
advantage of, any stay or extension or moratorium law now or at any time
hereafter in force, or claim, take or insist upon any benefit or advantage of or
from any law now or hereafter in force providing for the valuation or
appraisement of the Mortgaged Property or any part thereof prior to any sale or
sales thereof to be made pursuant to any provision herein contained, or to the
decree, judgment or order of any court of competent jurisdiction or, after
confirmation of any such sale or sales claim or exercise any right under any
statute now or hereafter made or enacted by any state or otherwise to redeem the
property so sold or any part thereof, and hereby expressly waives for itself and
on behalf of each and every Person, all benefit and advantage of any such law or
laws which would otherwise be available to any such Person in connection with
the enforcement of any of the Mortgagee’s remedies hereunder; and covenants that
it will not in connection with any such enforcement proceedings invoke or
utilize any such law or laws or otherwise hinder, delay or impede the execution
of any power herein granted and delegated to the Mortgagee but will suffer and
permit the execution of every such power as though no such law or laws had been
made or enacted. The Company hereby waives any and all rights of redemption from
sale under any order or decree of foreclosure pursuant to rights herein granted,
on behalf of the Company, and each and every Person acquiring any interest in,
or title to the Mortgaged Property described herein subsequent to the date of
this Mortgage, and on behalf of all other Persons to the extent permitted by
applicable law.
     Any sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall operate to divest all right, title, interest, claim
and demand whatsoever, either at law or in equity, of the Company in and to the
property sold and shall be a perpetual bar, both at law and in equity, against
the Company, its successors and assigns, and against any and all persons
claiming the property sold or any part thereof under, by or through the Company,
its successors or assigns.
     Section 5.5. Costs and Expenses of Foreclosure. In any suit to foreclose
the lien hereon there shall be allowed and included as additional Indebtedness
Hereby Secured in the decree for sale all reasonable expenditures and expenses
which may be paid or incurred by or on behalf of the Mortgagee for attorney’s
fees, appraiser’s fees, outlays for documentary and expert evidence,
stenographic charges, publication costs and costs (which may be estimated as the
items to be expended after the entry of the decree) of procuring all such
abstracts of title, title searches and examination, guarantee policies, and
similar data and assurances with respect to title as the Mortgagee may deem to
be reasonably necessary either to prosecute any foreclosure action or to
evidence to the bidder at any sale pursuant thereto the true condition of the
title to or the value of the Mortgaged Property, all of which expenditures shall
become so much additional

C-1



--------------------------------------------------------------------------------



 



Indebtedness Hereby Secured which the Company agrees to pay and all of such
shall be immediately due and payable with interest thereon from the date of
expenditure until paid at the Default Rate.
     Section 5.6. Delay or Omission Not a Waiver. No delay, failure or omission
of the Mortgagee to exercise any right, power or remedy arising from any default
on the part of the Company shall exhaust or impair any such right or power or
prevent its exercise during the continuance of such default. No waiver by the
Mortgagee of any such default, whether such waiver be full or partial, shall
extend to or be taken to affect any subsequent default, or to impair the rights
resulting therefrom, except as may be otherwise provided herein. No right, power
or remedy hereunder is intended to be exclusive of any other right, power or
remedy but each and every right, power and remedy shall be cumulative and in
addition to any and every other right, power and remedy given hereunder or
otherwise existing. Nor shall the giving, taking or enforcement of any other or
additional security, collateral or guaranty for the payment of the Indebtedness
Hereby Secured operate to prejudice, waive or affect the security of this
Mortgage or any rights, powers or remedies hereunder; nor shall the Mortgagee be
required to first look to, enforce or exhaust such other or additional security,
collateral or guaranties.
     Section 5.7. Restoration of Positions. If the Mortgagee has instituted any
proceeding to enforce any right or remedy under this Mortgage by foreclosure,
entry or otherwise and such proceeding has been discontinued or abandoned for
any reason or has been determined adversely to the Mortgagee, then and in every
such case the Company and the Mortgagee shall, subject to any determination in
such proceeding, be restored to their former positions hereunder, and thereafter
all rights and remedies of the Mortgagee shall continue as though no such
proceedings had been instituted.
     Section 5.8. Notes to Become Due upon Sale. Upon any sale under or by
virtue of this Mortgage, whether pursuant to foreclosure, power of sale or
otherwise, the entire unpaid principal amount of the Notes shall, if not
previously declared due and payable, immediately become due and payable,
together with interest accrued thereon and premium, if any, and all other
Indebtedness Hereby Secured, anything contrary in this Mortgage, the Notes or
any other instrument serving the Notes notwithstanding.
Section 6. Miscellaneous.
     Section 6.1. Successors and Assigns. Whenever any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party; and all the covenants, premises and agreements in this
Mortgage contained by or on behalf of the Company, or by or on behalf of the
Mortgagee, shall bind and inure to the benefit of the respective successors and
assigns of such parties whether so expressed or not.
     Section 6.2. Severability. The unenforceability or invalidity of any
provision or provisions of this Mortgage shall not render any other provision or
provisions herein contained unenforceable or invalid.

C-1



--------------------------------------------------------------------------------



 



     Section 6.3. Addresses for Notices and Demands. All communications provided
for herein shall be in writing and shall be deemed to have been given (unless
otherwise required by the specific provisions hereof in respect of any matter)
when received (or refused) delivered personally or when deposited in the United
States mail, registered or certified, postage prepaid, or by prepaid overnight
air courier, addressed as follows:

         
 
  If to the Company:   [                                               
                                      ]
 
      Attention: Thomas J. Smith, Chief Financial Officer
 
      8500 Station Street, Suite 100
 
      Mentor, Ohio 44060
 
       
 
  If to the Mortgagee:   Sun Life Assurance Company of Canada
 
      Attention: Nushi Kazemian — Private Fixed Income
 
      150 King Street West, 3rd Floor
 
      Toronto, Ontario M5H 1J9
 
      Canada

or as to either party at such other address as such party may designate by
notice duly given in accordance with this Section to the other party.
     Section 6.4. Headings and Table of Contents. The headings of the sections
of this Mortgage and the table of contents are inserted for purposes of
convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.
     Section 6.5. Release of Mortgage. The Mortgagee shall release this Mortgage
and the lien hereof by proper instrument or instruments upon payment in full of
all Indebtedness Hereby Secured.
     Section 6.6. Counterparts. This Mortgage may be executed, acknowledged and
delivered in any number of counterparts, each of such counterparts constituting
an original but all together only one Mortgage.
     Section 6.7. Successor Mortgagee. The Mortgagee may, at any time, by
instrument in writing, appoint a successor or successors to, or discharge and
appoint a new Mortgagee in the place of, any Mortgagee named herein or acting
hereunder, which instrument, executed and acknowledged by the Mortgagee, and
recorded in the office of the County Recorder of the county wherein the
Mortgaged Property is situated, shall be conclusive proof of the proper
substitution of such successor or successors or new Mortgagee, who shall have
all the estate powers, duties, rights and privileges of the predecessor
Mortgagee.
     Section 6.8. Governing Law. This Mortgage should be construed in accordance
with and governed by the laws of the State of Ohio.
     Section 6.9. Time. Time shall be of the essence for this Mortgage.

C-1



--------------------------------------------------------------------------------



 



     Section 6.10. Usury Savings Clause. Interest on the debt secured by this
mortgage shall not exceed the maximum amount of nonusurious interest that may be
contracted for, taken, reserved, charged, or received under law; any interest in
excess of that maximum amount shall be credited on the principal of the debt or,
if that has been paid, refunded. On any acceleration or required or permitted
prepayment, any such excess shall be cancelled automatically as of the
acceleration or prepayment or, if already paid, credited on the principal of the
debt or, if the principal of the debt has been paid, refunded. This provision
overrides other provisions in this and all other instruments concerning the
debt.
[Signatures on Next Page]

C-1



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Company has caused this Mortgage to be executed,
all as of the day and year first above written.

           

[                                                                       
              ],
an Ohio [                                                              ]
      By:           Name:           Title:      

C-1



--------------------------------------------------------------------------------



 



         

This Mortgage is hereby accepted and agreed to as of the date first above
written.

            Sun Life Assurance Company of Canada
      By:   /s/ John Chamberlain         Name:   John Chamberlain       
Title:   Senior Director, :Private Fixed Income     

                  By:   /s/ Paul Sinclair         Name:   Paul Sinclair       
Title:   Managing Director, Head of Private
Debt, Private Fixed     

C-1